Citation Nr: 1641790	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  14-24 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss, to include whether new and material evidence has been received to reopen a previously denied claim.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2016, the Veteran withdrew his prior request for a Board hearing, and he has not subsequently renewed the request.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e).  

The Board construes a motion to advance the case on the docket from evidence received in June 2016.  The Board will grant the motion due to serious illness.  Thus, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The evidence received since a December 2008 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

2.  The Veteran experienced noise exposure during service; current audiometry testing shows left ear hearing loss for VA purposes; and the evidentiary record makes it equally likely that the hearing loss is a result of the in-service noise exposure.
 


CONCLUSIONS OF LAW

1.  Because evidence received since a final December 2008 rating decision is new and material, the claim of service connection for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria to establish service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Reopening a Prior Claim 

The Veteran was previously denied service connection for left ear hearing loss on two occasions.  He filed a petition to reopen in June 2011, contending that the claim should be reopened and granted.  

A.  Applicable Law-New and Material Evidence

(1) Finality of Prior Claims

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C.A. § 5104.  Generally, a VA decision becomes final if a notice of disagreement (NOD) is not filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  It is, however, incorrect to assert that a rating decision is necessarily final because the Veteran failed to file a NOD.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  

To the contrary, if new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  

Moreover, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).  By operation of § 3.156(c), an original claim is not just reopened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted.  Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014).

(2) Reopening

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. at 118-19, 123.  If the McLendon standard is met, the claim should be reopened.  See id.

B.  Discussion

(1) Finality of Prior Claims

The Veteran filed an original claim of service connection for hearing loss in June 2006.  That claim was denied in April 2007 based on a determination that a bilateral hearing impairment was not incurred in or caused by service.  Within one year of that determination, the RO obtained a VA examination and additional VA treatment records.  The VA examination did not pertain to the Veteran's hearing impairment.  The VA medical records included administrative notations referring to the Veteran's hearing loss, but did not provide any information relevant to the reason the claim was denied in April 2007.  Thus, that evidence was not new and material.  See 38 C.F.R. § 3.156(b); Beraud v. McDonald, 766 F.3d 1402, 1405- (Fed. Cir. 2014).  The Veteran's service treatment records (STRs) were obtained in September 2006, but those records were considered in the subsequent rating decision issued in December 2008.  See Blubaugh v. McDonald, 773 F.3d 1310 (Fed. Cir. 2014); see also Emerson v. McDonald, 28 Vet. App. 200, 210 (2016).

Next, the Veteran filed a petition to reopen in August 2008.  That claim was denied, as indicated, in a December 2008 rating decision.  

Notification of this December 2008 decision was sent to his last known mailing address of record, and it was not returned as undeliverable.  Accordingly, it is presumed he received it.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran did not then appeal the December 2008 determination, no new and material evidence was received prior to expiration of the appeal period, and no further official service department records have since been obtained.  Accordingly, the claim became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103.

(2) Evidence Previously Considered 

The RO denied the claim in December 2008 on the basis that newly obtained VA treatment records did not show service incurrence, which was the basis of the last denial in April 2007.  The pertinent evidence associated with the claims file at the time of the December 2008 rating decision consisted of private and VA medical records showing treatment for hearing loss, plus the Veteran's STRs and a VA examination conducted in April 2007.  

(3) Subsequent Evidence Received

The relevant evidence associated with the claims file since December 2008 consists of ongoing VA treatment records from May 2000 to March 2016, plus two VA examinations.  The Board finds that this evidence is "new" because it was not before the adjudicator in December 2008.  The Board also finds that the new evidence is "material."  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for left ear hearing loss.  Hence, the appeal to this extent is allowed, and the claim is now subject to review based on the entire evidentiary record.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Service Connection 
  
As he wrote in his December 2012 NOD, the Veteran maintains that his current left ear hearing loss is related to his noise exposure during service as a Marine as a jet mechanic.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

B.  Discussion

In this case, service connection for left ear hearing loss is warranted.  First, the Veteran is diagnosed with a hearing loss, as confirmed most recently on VA examination in January 2015, when audiometric findings were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
25
25
30
45
45

Because auditory thresholds at this examination were 40 decibels or greater in any of the frequencies, hearing loss for VA purposes is established.  See 38 C.F.R. § 3.385.  In light of this evidentiary record, the first requirement to establish service connection, sufficient evidence of a current disability, has been met as to the claim.  

Next, the evidence establishes noise exposure during service.  As he wrote in his NOD, his occupational field during the early part of his service was jet engine mechanic.  This occupational field is consistent with a high probability of noise exposure.  See VA Fast Letter 10-35 (Sept. 2, 2010).  (His DD Form 214 also shows that he was awarded a Combat Infantry Badge, although the Veteran has not expressly asserted noise exposure during combat.)  

Finally, with regard to the nexus element, there is some conflicting evidence.  Favorable to the claim, a private Ear, Nose, and Throat (ENT) evaluation in July 2006 reached an assessment that the Veteran's "hearing loss may be either familial or noise induced or a combination of the two."  Similarly, a VA Neurologist, upon VA examination in April 2007, concluded "that my review indicates that hearing loss is as likely as not related to his history of noise exposure as an aircraft mechanic," although this neurologist that he would defer to the ENT service on this question.  Unfavorable, two VA examiners reached negative opinions in April 2007 and January 2015, respectively, while an inconclusive opinion was reached in May 2014.  For purposes of this appeal, the Board can find no reasonable basis to favor the negative nexus evidence over the positive evidence.  Thus, when reasonable doubt is resolved in the Veteran's favor, the Board finds that the nexus element has also been substantiated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Accordingly, as all of the elements are met, service connection for left ear hearing loss is warranted.
ORDER

As new and material evidence has been received to reopen the claim of service connection for left ear hearing loss, the appeal to this extent is allowed.

Service connection for left ear hearing loss is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


